Citation Nr: 9935646	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-51 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to reinstatement as a surviving spouse for VA 
death pension benefits.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died in January 1972.  The appellant is 
his widow. She had been in receipt of VA death pension until 
her remarriage in April 1976.  In May 1995, after the death 
of that spouse, the appellant requested reinstatement of 
death/widow's benefits based on her marriage to the veteran.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination of a regional office (RO) of the 
Department of Veterans Affairs (VA).  In a letter dated June 
1995, the RO informed the appellant that a claim to reopen an 
award for "Dependency and Indemnity Compensation (DIC)" 
benefits had been denied.  

The Board remanded the case in October 1998 for procedural 
development.  As noted by the Board, the appellant had not 
previously been in receipt of DIC, rather death pension.  In 
view of arguments advanced by the accredited representative, 
the RO was directed to consider whether a recent change in 
the law, adding new subsection (e) to 38 U.S.C. 1311, had any 
bearing on the appellant's claim.  The development requested 
on remand was completed, and the case was returned to the 
Board for continuation of appellate review.  In view of the 
clarification of the issue provided by the supplemental 
statement of the case, the Board has characterized the 
correct issue as shown on the preceding page.

At the appellant's request, a hearing was scheduled before a 
Member of the Board in Washington, D.C., on October 22, 1998.  
Subsequently, the appellant's representative, in a statement 
dated September 24, 1998, requested that the hearing 
scheduled at the Board be postponed.  Thereafter, a September 
15, 1998 statement from the appellant's representative 
advised that the appellant had waived her request for a 
hearing.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1948.

2.  The appellant's marriage to the veteran was terminated by 
his death in January 1972.  

3.  The appellant was awarded death pension benefits 
effective from January 1972.

4.  The appellant remarried in April 1976, at which time 
payment of death pension was terminated.

5.  The appellant's marriage to her second husband was 
terminated by his death in 1994.


CONCLUSION OF LAW

The appellant is not entitled to reinstatement as a surviving 
spouse for VA death pension benefits.  38 U.S.C.A. § 1541 
(West 1991); 38 C.F.R. § 3.55 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A record from a state court certifies that the appellant and 
the veteran were married in July 1948.  

A copy of a death certificate shows that the veteran died in 
January 1972 of carcinoma of the larynx.  At the time of his 
death, service connection was in effect for psychological 
reaction, rated as 30 percent disabling and malaria, rated at 
a noncompensable level.  

At the time the appellant filed her claim for death pension, 
she indicated that she was not claiming that the veteran's 
death was due to service.  An award letter from the RO shows 
that the appellant had been granted entitlement to death 
pension benefits, effective January 1972.  No determination 
was made on the issue of service connection for the cause of 
the veteran's death.  

A letter from the appellant informed VA that she had 
remarried in April 1976; her death pension benefits were then 
terminated.  

A claim for reinstatement of death benefits was received in 
May 1995; the appellant reported that her husband, Frank, had 
died in 1994.

In a statement, dated in September 1998, the appellant's 
representative requested consideration of the appellant's 
claim under a recent change in the law with respect to 
eligibility of certain remarried surviving spouses for 
reinstatement of "DIC."

In a report of contact, dated in November 1998, the 
appellant's representative advised that the appellant's claim 
for VA death benefits was limited to death pension, not to 
DIC benefits.

II.  Legal Analysis
Death pension may be paid to an otherwise eligible surviving 
spouse of a veteran with wartime service.  38 U.S.C.A. 
§ 1541(West 1991).

The effective date of discontinuance of death pension to a 
surviving spouse due to marriage (remarriage) will be the 
last day of the month before marriage.  (38 C.F.R. 
§§ 3.500(n), 3.502(d) (1999).  

On or after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse shall not bar the furnishing of benefits 
to such surviving spouse, provided that the marriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees unless the 
Department of Veterans Affairs determines that the divorce 
was secured through fraud by the surviving spouse or by 
collusion.  38 C.F.R. § 3.55(a)(2) (1999).

The remarriage of a surviving spouse of a veteran shall not 
bar the furnishing of dependency and indemnity compensation 
to such person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment, 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  38 U.S.C.A. § 1311 
(West Supp. 1999).  

The appellant asserts that she should be reinstated as the 
veteran's surviving spouse for the purpose of again receiving 
death pension.  She argues that she is not in receipt of any 
widow's pension based on her second marriage which ended in 
1994 upon the death of her second spouse.  While the Board 
has considered carefully and sympathetically her contentions, 
it is bound by the governing law and regulations.  The law is 
quite clear in barring the appellant's entitlement to 
reinstatement as surviving spouse since her remarriage was 
not terminated until after November 1, 1990.  While the 
recent addition of subsection (e) to 38 U.S.C. § 1311 
permitted reinstatement to similarly situated surviving 
spouses who had been in receipt of DIC, it did not apply to 
recipients of death pension.  

The Board finds that the appellant does not meet the legal 
criteria for reinstatement of her eligibility as the 
surviving spouse of the veteran for purposes of entitlement 
to VA death pension benefits.  In a case such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.


ORDER

Entitlement to reinstatement as a surviving spouse for VA 
death pension benefits is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

